DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it is a single run-on sentence.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the extension disposed positioned” that is confusing term.
Claim 1 recites “a seal/anchor” that is unclear. Is it referring seal or anchor or both? 
Claim 1 recites “when”. The use of the term "when" renders the claim indefinite because "when" indicates that the respective limitation is not required (the limitation can be considered optional/conditional). Therefore, it is not possible for the examiner to determine the metes and bounds of the claim.
Claims 2-8 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Villegas et al. (20210363840 - Villegas).
Villegas discloses a hanger, comprising:
 	Re claim 1 (as best understood by examiner, 112 issue):
a mandrel 114 (i.e., fig. 1A); 
an extension 111 disposed radially outwardly of the mandrel at least in part, the extension disposed positioned and configured to urge a seal/anchor to a set position (i.e., fig. 1B);
a running tool 120 (i.e., pgh. 24, setting tool) disposed radially inwardly of the mandrel; 
a ring 124 resiliently engagable (i.e., figs. 1A-1B) with the mandrel  (via  the tool 120) and the extension simultaneously when deflected radially outwardly by the running tool 120.
Re claim 2, the ring is disposed about torque arms 230 of the running tool (i.e., figs. 3A-3C).
Re claim 3, the ring includes relatively thicker portions 404 and relatively thinner portions 402 (i.e., fig. 4c) to engage the extension and the mandrel simultaneously.
Villegas discloses a system, comprising:
Re claim 8:
a borehole 102 (i.e., fig. 1A); and 
a liner hanger system as claimed in claim 1 disposed therein (see claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villegas.
Re claim 4, Villegas discloses the extension, but is silent on the extension includes a recess groove. However, a recess groove is well known element and Villegas teaches numerous recess grooves 232, 420. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to try the extension of Villegas (i.e., at the bottom of the extension, fig. 1A), for a recess groove receptive to the ring while the ring is engaged with the mandrel.
Villegas further teaches a load feature 404 (i.e., figs. 4C-4D) in claim 5, the load feature is a rib 404 (i.e., figs 4C-4D) in claim 6 and the ring 124 (i.e., fig. 2) includes a relief 420 (i.e., fig. 4D) configured to interact (via the surface below 420 to 410) with the load feature 404.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676